      Case 7:20-cv-00217 Document 8 Filed on 10/02/20 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

ACUTE CARE AMBULANCE                              §
SERVICE, L.L.C.,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
vs.                                               §
                                                  §    CIVIL ACTION NO. 7:20-cv-217
ALEX M. AZAR II, Secretary,                       §
UNITED STATES                                     §
DEPARTMENT OF HEALTH                              §
AND HUMAN SERVICES,                               §
                                                  §
       Defendant.                                 §

             PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION

         COMES NOW, Acute Care Ambulance Service, LLC (the "Plaintiff' or "Acute")

 and files this its Motion for Preliminary Injunction against Alex M. Azar II, Secretary of

 the United States Department of Health and Human Services (the "Defendant"), and alleges

 and avers as follows:

                                           ARGUMENT

       As explained further and more fully in Plaintiffs Memorandum of Law in Support of

Motion for Preliminary Injunction, Plaintiff, a Medicare certified ambulance supplier, seeks to

temporarily enjoin HHS’s Medicare payment suspension during the COVID-19 emergency or until

a hearing is provided on the adverse action in accordance with Due Process of Law. The

suspension will irreparably harm the supplier by forcing it out of business and into bankruptcy,

and it jeopardizes the health and safety of its patients by disrupting services and requiring that they

obtain them elsewhere in the greater-Houston area, a “hotspot” of the COVID-19 outbreak. HHS




PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION                                                        1
        Case 7:20-cv-00217 Document 8 Filed on 10/02/20 in TXSD Page 2 of 6




violates Due Process of Law and the Fifth Amendment of the U.S. Constitution by imposing the

Medicare payment suspension that confiscates Plaintiff’s earned Medicare payments but provides

no appeal or right to a hearing to challenge the sanction. 1

         Acute Care provides ambulance services to Medicare beneficiaries when the use of other

methods of transportation is contraindicated. Essentially, this requires that the ambulance supplier

show that patients’ health would be jeopardized by use of any other mode of transportation.

Typically, Medicare covers emergency ambulance transportation when a patient experience

sudden medical emergency and it endangers his or her health. It also covers nonemergency

transportation when medically necessary, and the patient has a written order from his or her

physician that ambulance transportation is medically necessary.

         Medicare beneficiaries rely upon Acute Care for nonemergency, scheduled repetitive

ambulance services. Indeed, ambulance transportation is necessary to safely shuttle these patients

to and from life-saving medical treatments. For example, patients that must rely on ambulance

transport for dialysis will die if they do not receive this life saving treatment. Thus, Medicare

covers ambulance transportation for a beneficiary who is receiving renal dialysis for treatment of

end-stage renal disease (ESRD), from the beneficiary’s home to the nearest facility that furnishes

renal dialysis, including the return trip. See 42 C.F.R. § 410.40(e)(4). These transports are covered

when the ambulance supplier furnishing the service obtains a written order from the beneficiary’s


1
  The Fifth Circuit’s recent ruling in Sahara Health Care, Inc. v. Azar, No. 18-41120 (5th Cir. Sept. 18, 2020), has no
application to the present case. In Sahara, the Court held that a home health agency could not complain about
lacking due process because it had elected to wait for a required hearing but forgo “escalation.” Also, the Court
found that the case was distinguishable from the “unique circumstances” that justified the decision in Am. Hosp.
Ass’n v. Burwell, 812 F.3d 183, 191 (D.C. Cir. 2016), where the D.C. Circuit Court had remarked in dicta that
“nothing suggests that Congress intended escalation to serve as an adequate or exclusive remedy where, as here, a
systemic failure causes virtually all appeals to be decided well after the statutory deadlines.” The Sahara Court gave
particular importance to the mandamus order to eliminate the backlog by the end of fiscal year 2022. The Court did
not comment on the fact that HHS is not fully complying with the order, and that the backlog continues to grow.
Nonetheless, Sahara has no application where HHS imposes a suspension that forces the healthcare supplier’s
closure, but denies it any appeal or right to a hearing to challenge the sanction.


PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION                                                                        2
      Case 7:20-cv-00217 Document 8 Filed on 10/02/20 in TXSD Page 3 of 6




attending physician certifying that the medical necessity requirements have been met. The

physician’s order must be dated no earlier than 60 days before the date the service is furnished.

       On July 24, 2020, HHS imposed a Medicare payment suspension to withhold all earned

payment for services rendered by the Medicare certified ambulance supplier. These payments will

be applied toward a Medicare overpayment should one be subsequently determined by HHS.

However, the government provided no appeal or right to hearing to dispute or contest the action.

Plaintiff moves to temporarily enjoin HHS’s “suspension” of its Medicare payments during the

COVID-19 emergency or until the government provides a hearing on the adverse action in

conformance with Due Process of Law.

       The suspension will irreparably harm Plaintiff by forcing it out of business and into

bankruptcy, and it jeopardizes the health and safety of the supplier’s patients by disrupting their

services and requiring that they obtain them elsewhere in the Rio Grande Valley, a “hot spot” of

the COVID-19 outbreak. According to Ms. Jan Spears of MJS & Associates, an expert with 35

years of experience in Medicare ambulance operations, ambulance services for Plaintiff’s patients

may only be available through Plaintiff’s supplier during the COVID-19 emergency, and if it is

forced to shut down, they may not be able to access essential healthcare under the Medicare

program.

        Violation of Acute Care’s Due Process rights is indisputably clear when the supplier will

be forced to shut down and file bankruptcy if injunctive relief is not made available. To be entitled

to a preliminary injunction, a movant must show (1) a likelihood of success on the merits; (2) a

substantial threat of irreparable injury to Plaintiff if an injunction is not granted; (3) that the

threatened injury to Plaintiff outweighs the threatened harm the injunction may do to Defendant;

and (4) that granting the preliminary injunction will not disserve the public interest. Canal




PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION                                                       3
       Case 7:20-cv-00217 Document 8 Filed on 10/02/20 in TXSD Page 4 of 6




Authority of State of Fla. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974). Thus, a preliminary

injunction may be issued in the discretion of the Court to protect Plaintiff from irreparable injury

and to preserve the Court’s power to render a meaningful decision after a trial on the merits. Id.

The most compelling reason in favor of granting a preliminary injunction is the need to prevent

the judicial process from being rendered futile by Defendant’s action. Id., at 573. While it is often

loosely stated that the purpose of a preliminary injunction is to preserve the status quo, it has long

been recognized that there is no particular magic in the phrase “status quo.” The focus of

injunctive relief is on the prevention of injury by a proper order, not merely on preservation of the

status quo. If the currently existing status quo itself is causing one party irreparable injury, it is

necessary to alter the situation so as to prevent the injury, either by returning to the last uncontested

states quo between the parties or by allowing the parties to take proposed action that will minimize

the irreparable injury. Id., at 576. Accordingly, this Court should order HHS to cease its

suspension of Plaintiff’s payments and return those being withheld to the supplier as Plaintiff has

met the requirements for a preliminary injunction.

                                           CONCLUSION

        For the reasons stated in this application, Acute Care meets all of the requirements for a

preliminary injunction in this case, and the public interest is best served by this Court granting

the application.



                                                Respectfully submitted,

                                                KENNEDY
                                                Attorneys and Counselors at Law

                                                /s/ Mark S. Kennedy
                                                MARK S. KENNEDY
                                                State Bar of Texas No. 24000122



PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION                                                          4
     Case 7:20-cv-00217 Document 8 Filed on 10/02/20 in TXSD Page 5 of 6




                                      LURESE A. TERRELL
                                      State Bar of Texas No. 24008139
                                      C. TREY SCOTT
                                      State Bar of Texas No. 24083821
                                      12222 Merit Drive, Suite 1750
                                      Dallas, TX 75251
                                      Telephone: (214) 445-0740
                                      Fax: (972) 661-9320
                                      trey@markkennedylaw.com

                                      ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION                              5
      Case 7:20-cv-00217 Document 8 Filed on 10/02/20 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE

        On October 2, 2020, a true and correct copy of the forgoing reply was served on all counsel
of record through the CM/ECF system.

                                             /s/ Mark S. Kennedy
                                             MARK S. KENNEDY




                             CERTIFICATE OF CONFERENCE

      On October 2, 2020, I hereby certify that our office conferred with Counsel for Defendant
and Defendant is opposed to this motion.

                                             /s/ Mark S. Kennedy
                                             MARK S. KENNEDY




PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION                                                    6
